PER CURIAM.
Wilbert Anthony Neal seeks to appeal the district court’s order granting Appellees’ motion for partial summary judgment and removing a federal district court judge from the complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interloe*521utory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Neal seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Neal’s motions for appointment of counsel and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.